COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Charles H. Fowler v. The State of Texas

Appellate case number:    01-12-00300-CR

Trial court case number: 1326997

Trial court:              263rd District Court of Harris County

       On May 21, 2013, appellant, Charles H. Fowler, filed a “motion for extension of time
within which to file motion for en banc reconsideration.” We deny the motion.
       We issued our judgment in this case on February 21, 2013, making March 8, 2013 the
deadline for filing a motion for rehearing, including a motion for reconsideration en banc. See
TEX. R. APP. P. 49.1, 49.7; see also id. 49.7 cmt. to 2008 change (stating that motion for
reconsideration en banc is treated as motion for rehearing). Appellant timely filed a motion for
rehearing on March 7, 2013. We denied the motion on May 8, 2013. Because we did not
modify or vacate our judgment or issue a different opinion, the rules do not authorize any further
motions for rehearing. See TEX. R. APP. P. 49.5. Further, because a motion for reconsideration
en banc is treated as a motion for rehearing, the provision stating that a motion for
reconsideration en banc may be filed within 15 days after the denial of a party’s last timely filed
motion for rehearing or en banc consideration “when permitted” does not authorize appellant’s
motion, because such a motion is not “permitted” under rule 49.5. See TEX. R. APP. P. 49.5,
49.7, 49.7 cmt. to 2008 change. Therefore, appellant’s motion, which was filed 89 days after we
issued our judgment, was not timely. See TEX. R. APP. P. 49.8 (requiring that motion for
extension be filed no later than 15 days after last date for filing motion for rehearing or en banc
reconsideration).
       Accordingly, we deny appellant’s motion.
       It is so ORDERED.

Judge’s signature: /s/ Jim Sharp
                    Acting individually      Acting for the Court


Date: June 5, 2013